Title: To John Adams from John Sevier, 5 April 1798
From: Sevier, John
To: Adams, John



Sir
Knoxville 5 April 1798.

I had the honor to receive yours of the 6th Ultimo, on the 28th; with the copy of a letter to Lieut. Colo. Butler which you did me the honor to inclose
I am perfectly satisfied that you had not given any orders despotic or inimical to the liberties of our Citizens, and on the contrary that you was uninformed that Any transaction of the kind had taken place, until You received my letter of the 6th of February.
I am induced to believe, that the arrest of Judge Campbell was Occasioned through a mistake in the two Subaltern officers, who supposed & believed him to be within the indian boundary; the line being as I am informed, very near the place where he was found. I further have reason to believe, that it was not done in conformity to Any orders given by Colonel Butler.
David Campbell esquire one of the Judges of our Superior courts of Law and equity in this state, is the person who wrote and signed, the name of Campbell to a late publication in a Knoxville Newspaper—
Permit me to say sir, that I have and entertain, a high Sense of your friendship and Attachment to the interest and Welfare of our State; And particularly towards our Unhappy frontier Settlers who have been obliged to remove from their farms. Your readiness to relieve their sufferings, lays this government Under peculiar obligations, and Wish for an opportunity to repay with Gratitude the Munificent and paternal services, rendered them in Your administration.—
Suffer me further to Assure you, notwithstanding some unfavorable reports, that have been circulated to the prejudice of the people of this Country; that if Occasion Should require it, you may rely with full confidence, on their firm and most zealous support in opposition to Any invad that may Attempt An Attack on our common Country.
I have the honor to be sir, / with sincere & very Great esteem / Your most obedt. & huml. servt.

John: Sevier